Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment and Arguments
The Amendment filed on 5/18/2022 in response to the previous Non-Final Office Action (3/16/2022) is acknowledged and has been entered.
Claim 2 is cancelled.
Claims 1 and 3-17 are pending.
Claims 3, 6-7, and 10-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. 
Claims 1, 4-5, and 8-9 are consideration for a method of treating a subject with melanoma comprising assaying the present C121S mutation in MEK1 nucleic acid to identify relapse during the treatment with RAF inhibitor PLX4720 and treating the subject with MEK inhibitor that target the MEK1 mutation.
The following office action contains NEW GROUNDS of rejection-based on the amendment.
Rejections/Objection Withdrawn

The rejection of Claims 1, 4-5 and 8-9 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception is withdrawn in view of the claim amendment. 

	The rejection of Claims 1, 4-5 and 8-9 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) is withdrawn in view of the claim amendment.  However, the new rejection is formed based on the claim amendment.

The arguments are moot in view of withdrawals of the rejection(s).

The following is a New Ground of rejection-based on the claim amendment:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description-treating with MEK inhibitor targeting the mutant MEK1 protein having C121S amino acid substitution.

Claims 1, 4-5 and 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Possession may be shown, for example for the claimed method, by describing an actual reduction to practice of the claimed invention by showing that the inventor constructed an embodiment or performed a process that met all the limitations of the claim and determined that the invention would work for its intended purpose. For claimed product the specification must provide sufficient distinguishing identifying characteristics of the genus, including disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, level of skill and knowledge in the art, and predictability in the art or any combination thereof.

The claims are drawn to: 
A method of treating a subject having cancer, comprising: 5extracting nucleic acid from cells of the cancer; assaying a nucleic acid molecule encoding a MEKT protein; and detecting the presence of nucleotides that produce a C 121 S amino acid substitution in the MEK1 protein (SEQ ID NO: 4), as compared to wild-type MEK1 protein (SEQ ID NO: 2), to identify the subject as having a high risk of relapse during 10treatment with a RAF inhibitor or a MEK inhibitor or to identify the subject as being unresponsive to treatment with a RAF inhibitor or a MIEK inhibitor when the C 121 S amino acid substitution in the MEKT protein (SEQ ID NO: 4) is present in the subject,
wherein the RAF inhibitor is PLX4720, wherein the method of claim 1, stratifies the subject to a treatment with RAF inhibitor targeting C121S substitution, and 
wherein treating the subject with a MEK inhibitor that targets the mutant MEK1 having C121S substitution.

The specification teaches C121 amino acid substitution of MEK1 confers resistance to RAF or MEK inhibitor on the cell expressing the mutant MEK1 protein.  The example 1, the specification provides melanoma that has developed resistant to RAF inhibitor and relapse, in which the C121S mutant has been identified, isolated, tested for the resistance for PLX4032 and AZD6244.  The specification contemplates a method of treating the RAF or MEK1 resistant cancers that have mutation of MEK1 with the compound obtained (page 54-55).  
However, the specification does not teach a process of screening and obtaining any MEK inhibitor that could target C121S mutant to overcome the resistance to present RAF or MEK1 inhibitors or treat the subject having relapse due to the presence of C121S mutant.  
Thus, the claim 1 is a reach-through claim.  
The claims are directed to methods of treating a disease by using amolecule that was claimed to modulate activity of the current invention. In these claims the molecule used in the disease treatment is defined not by its structure but rather by either its function or ability to modulate the target expression or activity.

A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or by describing structural features common the genus that “constitute a substantial portion of the genus.” See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997): “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNA, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.”  The Federal Circuit has recently clarified that a DNA molecule can be adequately described without disclosing its complete structure.  See Enzo Biochem, Inc. V. Gen-Probe Inc., 296 F.3d 1316, 63 USPQ2d 1609 (Fed. Cir. 2002). The Enzo court adopted the standard that the written description requirement can be met by “show[ing] that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristic, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. “ Id. At 1324, 63 USPQ2d at 1613”.

The court has since clarified that this standard applies to compounds other than cDNAs. See University of Rochester v. G.D. Searle & Co., Inc.,     F.3d    ,2004 WL 260813, at *9 (Fed.Cir.Feb. 13, 2004).   The instant specification fails to provide sufficient descriptive information in the claimed method of treating MEK1 and RAF inhibitor resistant melanoma with MEK1 inhibitor that target MEK1C121S mutant. The specification does not provide a specific or detail structural characteristics of the material used for treatment and method of how to treat such patients.  Thus, one of skill in the art would reasonably conclude that the inventor(s), at the time the application was filed, did not have possession of the claimed invention.
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed' ”.  The courts have decided:
The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed method of treating resistant melanoma with MEK inhibitor that targets C121S mutant, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.

Therefore, the method of treating a subject having melanoma identified as having C121S mutant in MEK1 protein and having relapse or resistance to FAF and MEK1 protein inhibitor comprising treating the subject with MEK inhibitor that targets C121S mutant in the subject, does not meet the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
Applicant may also refer to Written Description Guideline at USPTO website:
http://www.uspto.gov/web/patents/guides.htm
	

Conclusion
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:00am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LEI YAO/Primary Examiner, Art Unit 1642